DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species in the reply filed on 01 March 2022 is acknowledged.
Claims 3, 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa, “The Transfer Access Protocol – Moving to New Authenticators in the FIDO Ecosystem”, published June 2017 (Cite No. 5 from IDS dated 10/9/2020), in view of Smith, U.S. Patent No. 9,294,274. Referring to claims 1, 7, Takakuwa discloses a transfer access protocol system between and old phone A and a new phone B (Page 5, Section 2.3: old phone reads on the claimed registered terminal; new phone reads on the claimed new terminal) such that the transfer occurs using the FIDO authentication scheme (Page 6, Section 3) and private keys (Page 6, Section 3.2) in order to transfer access credentials to a relying party (Page 6, Section 3: relying party reads on the claimed service site), which meets the limitation of a plurality of terminals performing Fast Identity Online (FIDO) authentication using private keys are communicatively connected to a service site utilized by the plurality of terminals, a . 
Takakuwa does not disclose that site URLs are used as the identifiers. Smith discloses the use of URLs as identifiers (Col. 15, line 65 – Col. 16, line 7), which meets the limitation of uniform resource locators (URLs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the unique identifiers of Takakuwa with URLs because Smith discloses that URLs are one of a finite number of possible forms of identification information that can be used to identify an entity with a reasonable expectation of success (Smith: Col. 15, line 65 – Col. 16, line 7). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa, “The Transfer Access Protocol – Moving to New Authenticators in the FIDO Ecosystem”, published June 2017, in view of Smith, U.S. Patent No. 9,294,274, and further in view of Briceno, U.S. Publication No. 2014/0289833. Referring to claim 5, Takakuwa does not disclose that the relying party sends a notification to a user when authentication is confirmed. Briceno discloses the relying party sending a notification to other users upon successful authentication of a first client device ([0384]), which meets the limitation of the registration function unit notifies a user of a registration progress status for each service site. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the relying party of Takakuwa to have provided notification messages to other users upon successful authentication of the new phone in order to provide transaction authorization that may require the approval of other users as suggested by Briceno ([0383]-[0384]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa, “The Transfer Access Protocol – Moving to New Authenticators in the FIDO Ecosystem”, published June 2017, in view of Smith, U.S. Patent No. 9,294,274, and further in view of Shanmugam, U.S. Publication No. 2015/0257004. Referring to claim 6, Takakuwa does not disclose retrying authentication by the relying party when authentication fails. Shanmugam discloses allowing for a threshold number of authentication retries, when an authentication fails ([0066]-[0067]), which meets the limitation of the registration function unit performs retry control for performing a predetermined number of retries in a case where registration on each service site fails. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the relying party of Takakuwa to have permitted a threshold number of retries in order to give legitimate users an additional opportunity to be authenticated as suggested by Shanmugam ([0067]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata, JP 2017152877 A, a key re-registration system utilizing FIDO authentication.
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437